United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      August 7, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-30937
                            Summary Calendar
                        _______________________


                          MICHELLE R. WILLIAMS,

                                                    Plaintiff-Appellant,

                                  versus

                 STERLING HEALTHCARE SERVICES, INC.,

                                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                      Docket No. 5:04-CV-1531
_________________________________________________________________

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

           Michelle Williams brings this appeal, challenging the

district court’s grant of summary judgment in favor of her former

employer, Sterling Healthcare Services, Inc. (“Sterling”). Because

Williams failed to present a genuine issue of material fact as to

her Title VII and Louisiana employment law discrimination claims,

as well as her Family and Medical Leave Act (“FMLA”) retaliation

claim, we AFFIRM.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           I.   Background

           Sterling sells pharmaceutical products to nursing homes

and long-term care facilities; it operates two pharmacies in

Louisiana.    The company is a wholly-owned subsidiary of Omnicare,

Inc. (“Omnicare”), which owns pharmacies nationwide.      Sterling is

part of Omnicare’s Southern Region, which is managed out of an

office in Oklahoma City.    Omnicare had a longstanding practice of

eliminating redundant jobs in its pharmacies and transferring

management functions to its regional offices.       Sterling asserts,

and Williams does not dispute, that by the beginning of 2003,

Omnicare     had eliminated all on-site accountants in its Southern

Region, save for Williams.

           Williams was hired by Sterling as an accountant in August

2000, after Sterling had been acquired by Omnicare.      Beginning in

2001, Williams voluntarily took on various human resource and

administrative responsibilities at Sterling in addition to her

accounting work. When these additional responsibilities became too

much for her to handle on her own, a pharmacy technician, Teresa

Bordelon, became her assistant.

           Williams discovered she was pregnant in September 2002,

and promptly notified Sterling.        According to their affidavits,

managers at both Omnicare and Sterling made a final decision in

January 2003 to eliminate Williams’s position, owing both to

Omnicare’s consolidation efforts and Sterling’s loss of a primary



                                   2
customer, which imminently threatened to reduce Sterling’s revenue

by $300,000 monthly.     In February 2003, supervisors at Omnicare

instructed Williams to begin transferring her accounting duties to

Oklahoma City.     On April 28, 2003, Williams gave birth and took

FMLA   maternity     leave;     the       majority   of     her       accounting

responsibilities had been transferred to the regional office at

this point.    Williams returned from leave on June 9, 2003 and was

told by a supervisor at Sterling on June 13 that her position had

been eliminated.

            Williams brought suit against Sterling on July 23, 2004,

alleging that she had been wrongfully terminated on the basis of

pregnancy   discrimination     pursuant     to   Title    VII   and    Louisiana

employment law, and that her termination was in retaliation for her

taking FMLA leave.     Sterling moved for summary judgment, and on

August 29, 2005, the district court granted the company’s motion.

Williams now brings this appeal.

                              II.   Discussion

            This court reviews a district court’s grant of summary

judgment de novo.    Evans v. City of Houston, 246 F.3d 344, 347 (5th

Cir. 2001).    Summary judgment is appropriate if “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.”           FED. R. CIV. P. 56(c); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 312-33, 106 S. Ct. 2548,
                                      3
2552-53 (1986).     On a motion for summary judgment, a court must

review the facts in the light most favorable to the nonmovant.

Walker v. Thompson, 214 F.3d 615, 624 (5th Cir. 2000).

     A.   Title VII and Louisiana Claims

           The    familiar   McDonnell    Douglas   framework   governs

Williams’s Title VII pregnancy discrimination claim, as well as her

employment discrimination claims brought under Louisiana law.      See

King v. Phelps Dunbar, LLP, 743 So.2d 181, 187 (La. 1999)(Louisiana

employment discrimination claims are analyzed in the same manner as

those brought under Title VII).        To survive summary judgment, a

plaintiff must first establish a prima facie case of discrimination

by a preponderance of the evidence.         Pratt v. City of Houston,

247 F.3d 601, 606 (5th Cir. 2001) (citing McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802-04, 93 S. Ct. 1817, 1824-25 (1973)).

If the plaintiff succeeds in establishing a prima facie case, there

then exists a presumption of discrimination by the employer, who is

required to provide the court with a legitimate, nondiscriminatory

reason for the challenged actions.       McDonnell Douglas, 411 U.S. at

802-04, 93 S. Ct. at 1824-25.    If the employer furnishes the court

with a legitimate, nondiscriminatory reason for its actions, the

burden shifts again to the plaintiff to provide the court with

evidence “that the legitimate reasons offered by the defendant were

not its true reasons, but were a pretext for discrimination.”

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143, 120

S. Ct. 2097, 2106 (2000).
                                   4
            Williams devotes a substantial portion of her brief on

appeal to arguing that the district court erred in concluding that

she had failed to establish a prima facie case.              She urges that

Sterling conceded the issue for the purposes of summary judgment,

and argues in the alternative that the district court applied the

incorrect legal standard to this reduction-in-force case.              Such

arguments    are   ultimately    academic,   however,   as   even   assuming

arguendo that Williams can make out a prima facie case, the

district court correctly concluded that Williams failed to present

evidence      sufficient        to   rebut     Sterling’s       legitimate,

nondiscriminatory reasons for terminating Williams.

            Sterling stated that it eliminated Williams’s job based

on Omnicare’s decision to transfer Williams’s accounting functions

to Oklahoma City, and that the decision to terminate Williams

became final after Sterling lost one of its major clients.              The

evidence presented by Williams in response is conclusory and

immaterial.    Williams claims that other employees whose positions

were allegedly eliminated by Sterling as part of the company’s

cost-cutting measures in fact either resigned or were terminated

for cause.    Williams next claims that her performance evaluations

dropped significantly after she became pregnant, and that her

former assistant, Bordelon, received a pay increase after assuming

some of her non-accounting duties.       Finally, she alleges that she

was misled regarding the elimination of her position until she

returned from FMLA leave and was terminated.

                                     5
           Accepting all of these claims as true, Williams still

creates   no   issue   of   pretext.       At   best,   Williams’s   evidence

indicates that Sterling did a poor job in handling her termination,

but her claims do nothing to call into question the veracity of

Sterling’s explanation that her job was terminated as part of a

reduction in force, whether brought on by a downturn in business,

or by the ongoing consolidation efforts of Omnicare.             The fact is

that Sterling chose not to replace other employees who quit or were

fired contemporaneously with Williams, and Bordelon’s replacement

of Williams reduced two positions to one.               Finally, because the

decision to centralize accounting was a home-office decision,

Williams’s conversations with or evaluations by her immediate

supervisor are not probative of discrimination.                 “Generalized

testimony by an employee regarding his subjective belief that his

discharge was the result of [] discrimination is insufficient to

make an issue for the jury in the face of proof showing an

adequate, nondiscriminatory reason for his discharge.”            Elliott v.

Group Med. & Surgical Serv., 714 F.2d 556, 566 (5th Cir. 1983).            As

such, the district court did not err in granting summary judgment

to Sterling as to Williams’s Title VII or Louisiana employment

discrimination claims.

     B.   FMLA Retaliation

           The FMLA requires employers to provide employees with up

to twelve weeks of unpaid leave in connection with certain medical

events, including the birth of a child. 29 U.S.C. § 2612(a)(1)(A).

                                       6
Williams alleges that she was unlawfully terminated in retaliation

for taking FMLA leave following the birth of her child. See

29 C.F.R. § 825.220(c).   As with Title VII claims, the McDonnell

Douglas framework applies to those plaintiffs who can state a prima

facie case of retaliation.    Hunt v. Rapides Healthcare Sys. LLC,

277 F.3d 757, 768 (5th Cir. 2001).

          As discussed, supra, even assuming arguendo that Williams

could state a prima facie case, none of her evidence rebuts

Sterling’s explanation that Williams’s job was cut to achieve a

reduction in force, and the decision to eliminate her job occurred

months before she took FMLA leave.    Therefore, the district court

did not err in granting summary judgment to Sterling concerning

Williams’s FMLA retaliation claim.

                          III.   Conclusion

          For the foregoing reasons, the decision of the district

court is AFFIRMED.




                                  7